Maletz, Judge:
The protests enumerated in schedule “A”, hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
*160That the items marked “A”, and checked MGr (Import Spec’s Initials) by Import Specialist M. Greenberg (Import Spec’s Name) on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof, assessed with duty at 50 cents each, but not less than 30 per centum nor more than 50 per centum ad valorem under paragraph 218(f), Tariff Act of 1930, consist of glass articles, similar in all material respects to the merchandise the subject of Chadwick-Miller Importers, Inc., et al. v. United States, C.D. 3221, wherein the merchandise was held dutiable as entireties with metal frames at 23% per centum ad valorem under paragraph 339 of said Act, which rate was further modified as to merchandise entered for consumption or withdrawn from warehouse, as follows:
T.D. Effective Date Rate
54108 June 30, 1957 22%%
54108 June 30, 1958 21%
55615 July 1, 1962 19%
55615 July 1, 1963 17%
That the record in C.D. 3221 be incorporated and made a part of the record in the protests enumerated on the schedule attached hereto and made a part hereof, and that the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid.
On the agreed facts and following our cited decision on the law, we hold the articles in question, as hereinabove identified, to be properly dutiable at the rates specified above, depending upon the date of entry, under paragraph 339, Tariff Act of 1930, as modified, as entireties with metal frames.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.